
	
		II
		109th CONGRESS
		2d Session
		S. 4078
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2006
			Mr. Enzi (for himself
			 and Mr. Thomas) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 152 North 5th Street in Laramie, Wyoming, as the Gale
		  W. McGee Post Office.
	
	
		1.Gale W. McGee Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 152 North 5th Street in Laramie, Wyoming, shall be known and
			 designated as the Gale W. McGee Post Office.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Gale W. McGee Post Office.
			
